PER CURIAM.
Craig William Bennett appeals his judgment and sentence for possession of lysergic acid diethylamide (LSD) in violation of sections 893.03(1) and 893.03(6)(a), Florida Statutes (1995). We affirm the judgment and sentence but strike the 5% surcharge imposed by the trial court pursuant to section 960.25; Florida Statutes (1995). The statute authorizes the trial court to impose a 5% surcharge on any fine or costs imposed pursuant to section 318.14(10), Florida Statutes, however, here neither a fine nor such costs were imposed. Therefore, the 5% surcharge was improperly levied.
*1000The remaining issues raised on appeal are without merit.
AFFIRMED in part; 5% surcharge is STRICKEN.
PETERSON, C.J., and GRIFFIN and ANTOON, JJ., concur.